1

2

3

4

                                                         JS-6
5

6

7
                          UNITED STATES DISTRICT COURT
8
               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
9
10   MR. LEEANDER TILLMAN, JR.,      Case No. EDCV 19-1123 AB (AS)
11                     Plaintiff,
12        v.
                                          JUDGMENT
13   STEVEN SABO,
14                     Defendant.
15

16

17
          Pursuant to the Court’s Order Accepting Findings, Conclusions
18
     and Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the above-captioned action is dismissed
21
     with prejudice.
22

23   DATED: April 9, 2020
24

25
                                          ______________________________
26                                               ANDRE BIROTTE JR.
                                          UNITED STATES DISTRICT JUDGE
27

28
